United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.P., Appellant
and
DEPARTMENT OF THE ARMY, HUMAN
RESOURCES COMMAND, Alexandria, VA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Capp P. Taylor, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-2339
Issued: May 22, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 25, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ November 16, 2007 and July 31, 2008 merit decisions regarding the
termination of his compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly terminated appellant’s compensation effective
November 16, 2007 on the grounds that he refused an offer of suitable work.
FACTUAL HISTORY
The Office accepted that on February 6, 1997 appellant, then a 41-year-old computer
specialist, sustained a lumbar strain and aggravation of degenerative disc disease of the lumbar
spine when he attempted to untangle cable under an employee’s desk at work. Appellant stopped
work on October 22, 1997 and received Office compensation for periods of disability.

Appellant received treatment for his back problems from Dr. David Petersen, an
attending Board-certified orthopedic surgeon. In an undated report received by the Office in
November 2005, Dr. Petersen asserted that appellant was “not gainfully employable” due to his
chronic back pain. He indicated that appellant’s condition was permanent in nature.1 In a
September 26, 2005 report, Dr. Adam Bright, a Board-certified orthopedic surgeon, who served
as an Office referral physician, agreed with Dr. Petersen that appellant had continuing residuals
of his accepted employment injuries. He indicated that appellant could perform sedentary, lightduty work for four hours per day with restrictions such as lifting no more than five pounds.2
A functional capacity evaluation (FCE) was performed on October 11, 2005 which
showed that appellant could perform activities at a “light-sedentary physical demand level.” The
findings that appellant could only sit for one to two hours per day in 10-minute intervals was
marked as “conditionally valid.” The evaluator noted that appellant displayed inconsistencies in
performing various tasks.
The Office determined that there was a conflict in the medical opinion between
Dr. Petersen and Dr. Bright regarding the extent to which appellant was able to work. In
October 2006 it referred appellant to Dr. Howard Schuele, a Board-certified orthopedic surgeon,
for an impartial medical examination and an opinion on the matter.3
In a November 2, 2006 report, Dr. Schuele stated that on examination appellant did not
exhibit back muscle firmness or spasms upon range of motion testing. Appellant had full lateral
bending and rotation of his back but expressed pain on some back motions. He was able to heel
walk, toe walk and do a deep knee bend, his straight leg raising was 90/90 with slight pain,
sensation in his lower extremities was intact and there were no signs of atrophy. Dr. Schuele
indicated that diagnostic testing showed mild lumbar disc degeneration without disc herniation.
He indicated that appellant suffered from a permanent lumbar condition and noted that appellant
could perform sedentary, light-duty work for four hours per day. In a November 10, 2006 work
restrictions form, Dr. Schuele stated that appellant could work for four hours per day, sit for four
hours per day, walk or stand for two hours per day and lift, push or pull up to five pounds for one
hour per day. He could not twist, bend, squat, kneel or climb and needed to take a 10-minute
break every 90 minutes.
In January 2007 the employing establishment offered appellant a light-duty job as a
modified information technology specialist for four hours per day. The job involved performing
simple clerical tasks. The employing establishment required sitting for four hours per day,
walking or standing for two hours per day and lifting, pushing or pulling up to five pounds for
one hour per day. The job did not require twisting, bending, squatting, kneeling or climbing and
allowed 10-minute breaks every 90 minutes.
1

Dr. Petersen indicated that appellant drove his car for 5,000 miles per year. He continued to produce reports
indicating that appellant was totally disabled.
2

In mid October 2005 Dr. Bright indicated that appellant could perform more arduous work including lifting up
to 10 pounds. He stated that appellant could work six hours per day.
3

In an August 25, 2006 report, Dr. Ron Lopez, an attending Board-certified psychiatrist, stated that appellant had
a major depressive disorder that was in partial remission.

2

In a September 4, 2007 letter, the Office advised appellant of its determination that the
modified information technology specialist position offered by the employing establishment was
suitable. It informed appellant that his compensation would be terminated if he did not accept
the position or provide good cause for not doing so within 30 days of the date of the letter.
In a September 24, 2007 letter, appellant’s attorney stated that appellant was refusing the
offered position because it was unsuitable. Counsel asserted that the position of modified
information technology specialist failed to take into account the claimant’s various medical
conditions, including diabetes, arthritis and major depressive disorder. He indicated that
appellant took numerous prescription medications daily and was not able to drive. In an
October 4, 2007 letter, the Office advised appellant that his reasons for not accepting the position
offered by the employing establishment were unjustified. It advised appellant that his
compensation would be terminated if he did not accept the position within 15 days of the date of
the letter. Appellant did not accept the job within the allotted time.4
In a November 16, 2007 decision, the Office terminated appellant’s compensation
effective November 16, 2007 on the grounds that he refused an offer of suitable work. It
indicated that the weight of the medical evidence regarding appellant’s ability to work rested
with the well-rationalized opinion of Dr. Schuele.
Appellant requested a hearing before an Office hearing representative regarding his
claim. At the telephone hearing held on June 4, 2008, he testified that he had been under the care
of Dr. Lopez for four years. Appellant asserted that he suffers from chronic pain and cannot
concentrate or read due to his medications which included morphine and Percocet. He testified
that he could not sit or stand for extended periods of time but noted that he is able to drive a car
and operated a garden tractor at his house. Counsel argued that the medical report of Dr. Schuele
was contradictory and not supported by the results of the FCE performed on October 11, 2005.
He contended that the Office failed to take into account all of the claimant’s medical conditions
when it determined that the job offer was suitable. It also failed to consider the amount of
medications that appellant takes.
Appellant submitted a March 10, 2008 report in which Dr. Lopez indicated that he treated
appellant for a major depressive disorder which he believed was mostly related to his back injury
and the resulting chronic pain. Dr. Lopez stated:
“I have reviewed the job offer dated January 8, 2007. I do not believe that
[appellant] would be capable of performing the duties of this job as he is
incapable of performing anything but a very minimal stress position.
Additionally, I believe the physical activities will exacerbate his chronic pain and,
thus, aggravate his major depressive disorder to the point that he would be a risk
to himself and others due to anxiety and lack of concentration.”
In a July 31, 2008 decision, the Office hearing representative affirmed the Office’s
July 31, 2008 decision indicating the evidence from the time of that decision showed that the
4

On September 20, 2007 appellant underwent an FCE which showed that he could perform light-duty work with
restrictions such as no lifting over 18 pounds.

3

offered position was suitable. He indicated that appellant later submitted a March 10, 2008
report of Dr. Lopez which required remanding the case to it for further development to determine
whether he had an emotional condition which prevented him from performing the offered
position. The Office hearing representative indicated that appellant’s compensation would not
be reinstated because there was no evidence of psychiatric disability when appellant’s
compensation was terminated effective November 16, 2007.
LEGAL PRECEDENT
Section 8106(c)(2) of the Federal Employees’ Compensation Act provides in pertinent
part, “A partially disabled employee who refuses or neglects to work after suitable work is
offered ... is not entitled to compensation.”5 However, to justify such termination, the Office
must show that the work offered was suitable.6 An employee who refuses or neglects to work
after suitable work has been offered to him has the burden of showing that such refusal to work
was justified.7
Section 8123(a) of the Act provides in pertinent part: “If there is disagreement between
the physician making the examination for the United States and the physician of the employee,
the Secretary shall appoint a third physician who shall make an examination.”8 When there are
opposing reports of virtually equal weight and rationale, the case must be referred to an impartial
medical specialist, pursuant to section 8123(a) of the Act, to resolve the conflict in the medical
evidence.9 In situations where there exist opposing medical reports of virtually equal weight and
rationale and the case is referred to an impartial medical specialist for the purpose of resolving the
conflict, the opinion of such specialist, if sufficiently well rationalized and based upon a proper
factual background, must be given special weight.10
ANALYSIS
The Office accepted that on February 6, 1997 appellant sustained a lumbar strain and
aggravation of degenerative disc disease of the lumbar spine when he attempted to untangle
cable under an employee’s desk at work. Appellant stopped work on October 22, 1997 and in
January 2007 the employing establishment offered him light-duty work as a modified
information technology specialist. The job involved performing simple clerical tasks. It
required sitting for four hours per day, walking or standing for two hours per day and lifting,
pushing or pulling up to five pounds for one hour per day. The job did not require twisting,
bending, squatting, kneeling or climbing and allowed 10-minute breaks every 90 minutes.
5

5 U.S.C. § 8106(c)(2).

6

David P. Camacho, 40 ECAB 267, 275 (1988); Harry B. Topping, Jr., 33 ECAB 341, 345 (1981).

7

20 C.F.R. § 10.517; see Catherine G. Hammond, 41 ECAB 375, 385 (1990).

8

5 U.S.C. § 8123(a).

9

William C. Bush, 40 ECAB 1064, 1975 (1989).

10

Jack R. Smith, 41 ECAB 691, 701 (1990); James P. Roberts, 31 ECAB 1010, 1021 (1980).

4

In determining that appellant was physically capable of performing the modified
information technology specialist position, the Office properly relied on the opinion of
Dr. Schuele, a Board-certified orthopedic surgeon who served as an impartial medical
specialist.11
The Office properly determined that there was a conflict in the medical opinion between
Dr. Petersen, an attending Board-certified orthopedic surgeon and Dr. Bright, a Board-certified
orthopedic surgeon who served as an Office referral physician, regarding the extent to which
appellant was able to work. In several reports dated from late 2005 onwards, Dr. Petersen
asserted that appellant was not gainfully employable due to his chronic back pain. In contrast,
Dr. Bright indicated in a September 26, 2005 report that appellant could perform sedentary,
light-duty work for four hours per day with restrictions on such activities such as lifting.12 In
order to resolve the conflict, the Office properly referred appellant, pursuant to section 8123(a)
of the Act, to Dr. Schuele for an impartial medical examination and an opinion on the matter.
In a November 2, 2006 report, Dr. Schuele stated that on examination appellant did not
exhibit back muscle firmness or spasms upon range of motion testing. He had full lateral
bending and rotation of his back but expressed pain on some back motions. Appellant was able
to heel walk, toe walk and do a deep knee bend, his straight leg raising was 90/90 with slight
pain, sensation in his lower extremities was intact and there were no signs of atrophy. He found
that appellant could perform sedentary, light-duty work for four hours per day. In a
November 10, 2006 work restrictions form, Dr. Schuele stated that appellant could work for four
hours per day, sit for four hours per day, walk or stand for two hours per day and lift, push or
pull up to five pounds for one hour per day. He could not twist, bend, squat, kneel or climb and
needed to take a 10-minute break every 90 minutes. Dr. Schuele indicated that these work
restrictions were appropriate given appellant’s limited findings on examination and diagnostic
testing.
The Office properly found that the weight of the medical evidence regarding appellant’s
ability to work rested with the well-rationalized report of Dr. Schuele, whose recommended
work restrictions would allow appellant to perform the position of modified information
technology specialist offered by the employing establishment. The Board notes that, therefore,
the Office has established that the position of modified information technology specialist is
suitable. As noted above, once it has established that a particular position is suitable, an
employee who refuses or neglects to work after suitable work has been offered to him has the
burden of showing that such refusal to work was justified. The Board has carefully reviewed the
evidence and argument submitted by appellant in support of his refusal of the modified
information technology specialist position and notes that it is not sufficient to justify his refusal
of the position.

11

The record does not reveal that the offered position was temporary or seasonal in nature or that the position was
vocationally inappropriate. See Federal (FECA) Procedure Manual, Part 2 -- Claim, Reemployment: Determining
Wage-Earning Capacity, Chapter 2-814.4b (July 1997).
12

In mid October 2005 Dr. Bright indicated that appellant could perform more arduous work including lifting up
to 10 pounds. He stated that appellant could work six hours per day.

5

Appellant alleged that he was not able to sit for the lengths of time required by the
modified information technology specialist position. Although the FCE performed in 2005
indicated that the claimant could only sit for 10 minutes at a time, the FCE performed in 2007
revealed no such limitations. Appellant claimed that he would not be able to concentrate, read or
drive to the work site due to the medications that he takes. However, he testified that he drives
on a regular basis and there is no rationalized medical evidence showing that the medications
would prevent him from driving, concentrating or reading. Appellant alleged that the Office
failed to take into account his nonwork-related conditions, including arthritis and diabetes. The
Board notes that there is no medical evidence in the record showing that appellant is disabled due
to these conditions.
For these reasons, the Office properly terminated appellant compensation effective
November 16, 2007 on the grounds that he refused an offer of suitable work.13 The Board
further notes that the Office properly remanded the case to it after it received a March 10, 2008
report in which Dr. Lopez, an attending Board-certified psychiatrist, indicated that appellant was
disabled due to a depressive disorder.14 The Office hearing representative properly indicated that
appellant’s compensation would not be reinstated because there was no evidence of psychiatric
disability when his compensation was terminated effective November 16, 2007.
CONCLUSION
The Board finds that the Office properly terminated appellant’s compensation effective
November 16, 2007 on the grounds that he refused an offer of suitable work.

13

In mid October 2005 Dr. Bright indicated that appellant could perform more arduous work including lifting up
to 10 pounds. He stated that appellant could work six hours per day.
14

The Board notes that the report was not sufficiently well rationalized to establish such total disability but the
report did require remanding the case to the Office for further development.

6

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
July 31, 2008 and November 16, 2007 decisions are affirmed.
Issued: May 22, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

